Case: 19-20699     Document: 00515816150         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 9, 2021
                                  No. 19-20699
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Brisby Ray Brown, II,

                                                           Plaintiff—Appellant,

                                       versus

   City of Houston Police; Harris County Jail,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3919


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Brisby Ray Brown, II, a former pretrial detainee in Harris County,
   Texas (SPN # 01528797), appeals the district court’s dismissal of his 42
   U.S.C. § 1983 complaint, which he filed in forma pauperis (IFP). In his
   complaint, Brown alleged that the Houston Police Department (HPD)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20699       Document: 00515816150           Page: 2   Date Filed: 04/09/2021




                                      No. 19-20699


   unlawfully arrested him and that the Harris County Jail held him in custody
   without probable cause and failed to bring him before a magistrate prior to
   being formally charged. The district court dismissed Brown’s claims for
   failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1).
            We review de novo the dismissal of a prisoner’s IFP civil rights
   complaint for failure to state a claim. Legate v. Livingston, 822 F.3d 207, 209–
   10 (5th Cir. 2016). As a threshold matter, Brown does not brief, and has thus
   abandoned, any challenge to the dismissal of his claims against the Harris
   County Jail or Harris County. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th
   Cir. 1993).     And we do not consider his claims of cruel and unusual
   punishment and malicious prosecution, which are raised for the first time on
   appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
   1999).
            To state a claim for relief under § 1983, a plaintiff must allege that a
   person “deprived him of a federal right” secured by the Constitution or laws
   of the United States and that “the person who has deprived him of that right
   acted under color of state or territorial law.” Arnold v. Williams, 979 F.3d
   262, 266 (5th Cir. 2020) (citation omitted); see also Pratt v. Harris County,
   822 F.3d 174, 180 (5th Cir. 2016). We perceive no error in the district court’s
   conclusion that Brown failed to state a claim upon which relief could be
   granted against HPD, the City of Houston, or the individual arresting
   officers. See Trammell v. Fruge, 868 F.3d 332, 344 (5th Cir. 2017); Deville
   v. Marcantel, 567 F.3d 156, 170 (5th Cir. 2009); Darby v. Pasadena Police
   Dep’t, 939 F.2d 311, 313–14 (5th Cir. 1991).
            Accordingly, the judgment of the district court is AFFIRMED. The
   district court’s dismissal of Brown’s civil rights action for failure to state a
   claim counts as a strike under 28 U.S.C. § 1915(g). See Coleman v. Lincoln
   Par. Det. Ctr., 858 F.3d 307, 310 (5th Cir. 2017) (per curiam); Adepegba v.




                                           2
Case: 19-20699      Document: 00515816150          Page: 3   Date Filed: 04/09/2021




                                    No. 19-20699


   Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other grounds
   by Coleman v. Tollefson, 135 S. Ct. 1759, 1762–63 (2015).           Brown is
   WARNED that, if he accumulates three strikes, he will be barred from
   proceeding IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                          3